Dissenting Opinion by
Judge Doyle :
I would affirm the opinion of the trial court and respectfully dissent from the majority opinion. Section 1551 of the Code, 75 Pa. C. S. §1551 is applicable to a suspension as the result of any assessment of points regardless of whether they are counted toward the eleven point provisions under Section 1539 *34or under the six point provisions of Section 1538(c) of the Code. Furthermore, the majority’s statement that DOT would be required to assign the points to a person’s record in a period less than six months, contrary to the provisions of Section 1535(c), is simply illogical. If DOT must assign points within six months from the date of conviction, that i-s a fortiori, less than six months from the date of the conviction. It is not contrary to the provisions of Section 1535(c); it is exactly what that section of the Code dictates. I believe we are bound to accept the clear meaning of Section 1551, and if seemingly harsh on DOT, any change should be left to the legislature.